Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Einziger et al (US 2013/0146590) previously cited.  Regarding claims 21 and 33, Einziger discloses spatially controlled energy delivery comprising a heating chamber (20) configured to receive a food product (50) to be heated; a microwave generating system (par. 0043) configured to generate microwaves and including at least two radiating portions (18) that are adapted to radiate microwaves to the heating chamber (20), a radiated power being associated with the radiated microwaves and, in use, a share of radiated power being reflected in the heating chamber (par. 0058, par. 0070); and a control unit (30, par. 0060), wherein the microwave generating system is configured to radiate, via the at least two radiating portions (18, Figure 1), respective microwaves having a same frequency and different phases such that each set of a given frequency and corresponding different phases represents an operational configuration (par. 0067), wherein the control unit (30 is configured to scan a plurality of frequencies and generate a matrix of operational configurations and an energy efficiency value for each one of the operational configurations, the energy efficiency being inversely related to a ratio of reflected power over radiated power for the each one of the operational configurations, and wherein the control unit is configured to perform a selection procedure to determine a strategy for heating the food product based on the matrix (par. 0118, par. 0120, par. 0125).  Regarding claims 22 and 34, Einziger discloses the selection procedure comprises determining an operating frequency, determining a reference operational configuration as an operational configuration with a maximum energy efficiency at the operating frequency, and determining a plurality of selected operational configurations based on a difference metric relative to the reference operational configuration (par. 0127-par. 0129).  Regarding claims 23-24 and 35-36, Einziger discloses the difference metric comprises a measure of phase shift difference relative to respective phase shifts of the reference operational configuration (par. 0121).  Regarding claims 25-27 and 37-38, Einziger discloses determining the operating frequency comprises determining, for each frequency in the matrix, a standard deviation between a maximum efficiency and a minimum efficiency, and selecting the operating frequency as a frequency value at which the standard deviation is minimized or maximized (par. 0117-0119).  Regarding claim 28, Einziger discloses the control unit is configured to run a heating procedure, in which the microwave generating system is sequentially operated in each of the selected operational configurations (par. 0115).  Regarding claims 29 and 39, Einziger discloses the selection procedure comprises determining an operating frequency, determining a reference operational configuration as an operational configuration with a maximum energy efficiency at the operating frequency, and performing a phase stirring procedure around the reference operational configuration (par. 0125, par. 0127). Regarding claims 30-32 and 40, Einziger discloses the phase stirring procedure comprises determining a preset phase shift distance and altering phase shifts around the reference operational configuration by the present phase shift distance (par. 0128).
Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajima (US 2012/0103972) previously cited.  Regarding claims 21 and 33, Okajima discloses high frequency heating device and method comprising a heating chamber (100) configured to receive a food product to be heated (par. 0060); a microwave generating system (120) configured to generate microwaves and including at least two radiating portions (150a-150d) that are adapted to radiate microwaves to the heating chamber (100), a radiated power being associated with the radiated microwaves (150a-150d) and, in use, a share of radiated power being reflected in the heating chamber (par. 0063); and a control unit (110), wherein the microwave generating system (120) is configured to radiate, via the at least two radiating portions (150a-150d), respective microwaves having a same frequency and different phases such that each set of a given frequency and corresponding different phases represents an operational configuration (par. 0155-par. 0156), wherein the control unit (110)  is configured to scan a plurality of frequencies and generate a matrix of operational configurations and an energy efficiency value for each one of the operational configurations, the energy efficiency being inversely related to a ratio of reflected power over radiated power for the each one of the operational configurations, and wherein the control unit is configured to perform a selection procedure to determine a strategy for heating the food product based on the matrix (par. 0155-par. 0159).  Regarding claims 22 and 34, Okajima discloses the selection procedure comprises determining an operating frequency, determining a reference operational configuration as an operational configuration with a maximum energy efficiency at the operating frequency, and determining a plurality of selected operational configurations based on a difference metric relative to the reference operational configuration (par. 0111).  Regarding claims 23-24 and 35-36, Okajima discloses the difference metric comprises a measure of phase shift difference relative to respective phase shifts of the reference operational configuration (par. 0098).  Regarding claims 25-27 and 37-38, Okajima discloses determining the operating frequency comprises determining, for each frequency in the matrix, a standard deviation between a maximum efficiency and a minimum efficiency, and selecting the operating frequency as a frequency value at which the standard deviation is minimized or maximized (par. 0157, par. 0059-0061).  Regarding claim 28, Okajima discloses the control unit is configured to run a heating procedure, in which the microwave generating system is sequentially operated in each of the selected operational configurations (par. 0112).  Regarding claims 29 and 39, Okajima discloses the selection procedure comprises determining an operating frequency, determining a reference operational configuration as an operational configuration with a maximum energy efficiency at the operating frequency, and performing a phase stirring procedure around the reference operational configuration (par. 0111). Regarding claims 30-32 and 40, Okajima discloses the phase stirring procedure comprises determining a preset phase shift distance and altering phase shifts around the reference operational configuration by the present phase shift distance (par. 0081-par. 0082, par. 0111).
Response to Amendment
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
FOR PRIOR ART EINZIGER: 
Applicant argues “Einziger clearly fails to teach or suggest that the control unit is configured to scan a plurality of frequencies and generate a matrix of operational configurations and an energy efficiency value for each one of the operational configurations as recited in independent claim 21”.  This is not found persuasive.  Einziger discloses a control unit (30) is configured to scan a plurality of frequencies and generate a matrix of operational configurations (par. 0119).  It is notable that the energy efficiency values are also specifically defined as being inversely related to a ratio of reflected power over radiated power for the each one of the operational configurations, which means, when the energy power supply to the cooking chamber, the more radiating power being absorbed with the less of ratio of power reflect return is the more energy efficiency values.  Einziger creates a matrix of absorption coefficients, and the absorption coefficients being described as providing a 3D mapping of how the radiated power is being absorbed within the cooking chamber (and specifically into the food product) and the processor (30) is configured to have energy satisfy application requirements of a particular application (par. 0119, lines 23-27), which means it meets the energy power efficiency.  Therefore, Einziger did disclose that the control unit is configured to scan a plurality of frequencies and generate a matrix of operational configurations and an energy efficiency value for each one of the operational configurations as recited in independent claim 21.  
Applicant also argues “the matrix of Einziger is also not apparently used in such a way that that the control unit is configured to perform a selection procedure to determine a strategy for heating the food product based on the matrix as also recited in independent claim 21”.  This is also not found persuasive.  Einziger uses 3D mapping attempts to characterize absorption within the cooking chamber to show where and how much energy is being absorbed in specific locations in the cooking chamber in order to improve heating efficiency, which is meant to determine a strategy for heating the food product based on the matrix. Therefore, Einziger also disclosed the control unit is configured to perform a selection procedure to determine a strategy for heating the food product based on the matrix.

FOR PRIOR ART OKAJIMA:
Applicant argues “Okajima mentions efficiency many times, but never mentions in any form that any efficiency value is part of the matrix. Since Okajima never discloses any provision of an efficiency value (much less an energy efficiency value as specifically defined in the claimed invention) in the matrix of Okajima, Okajima necessarily fails to teach or suggest that the control unit is configured to scan a plurality of frequencies and generate a matrix of operational configurations and an energy efficiency value for each one of the operational configurations as recited in independent claim 21. This is not found persuasive.  Although Okajima’s reference mentions efficiency, but never mentions of an efficiency value is part of the matrix, However, since Okajima disclose of creating a matrix values, a matrix of amplitude and phase values versus frequency and therefore, Okajima inherently mentions efficiency values is the part of the matrix.  
Applicant also argues “Since Okajima does not use the same matrix as provided in the claimed invention, Okajima also cannot teach or suggest that the control unit is configured to perform a selection procedure to determine a strategy for heating the food product based on the matrix as also recited in independent claim 21.  This is also not found persuasive.  Since the claims does not show how the application’s matrix is different from Okajima’s matrix and Okajima discloses of the creating a matrix values, a matrix of amplitude and phase values versus frequency and the efficiency values, and therefore the Okijama’s control unit is inherently configured to perform a selection procedure to determine a strategy for heating the food product based on the matrix.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 29, 2022